Title: From James Madison to George Nicholas, 5 July 1789
From: Madison, James
To: Nicholas, George


Dear Sir
New York July 5th. 1789.
Your favor of May 8th. was duly handed me by Mr. Bro[wn.] I thank you for the information it contains. You are right in su[pposing] that the importance of the Western Country is not sufficiently unders[tood.] Many errors with regard to it have been corrected, but many still lurk in the minds of those who view it at so great distance and through the medium perhaps of local prejudices. I hope juster sentiments will continue to increase. Nothing can promote them more than the testimony of intelligent and respectable characters who cannot be deceived themselves and who are incapable of deceiving others. In this point of view your communications and remarks from time to time will be doubly acceptable to me, as they will add to the personal satisfaction I receive from them, the best means of impressing necessary truths on the minds of others.
No question has yet been started by which the disposition of Congress towards the Western Country or of the Senate towards the Mississippi could be determined. I am not apprehensive that any injurious designs are indulged in either branch, and would fain hope that an active policy of the right sort will prevail in both. Danger to the Mississippi cannot exist I think during the Administration of the Existing President, nor any defect of attention to the Western interests in general. How far an attainment of the several objects you point out will be possible within the time wished is more than can be yet decided. Provision will I flatter myself be made during the present Session, by which the Executive [Dep]artment will be enabled to take measures for your d[efense.…] measures with respect to Spain will not lie with the House of Representatives. It is [to] be hoped they will be taken up as soon as the way is prepared for them. I concur fully in the absolute necessity of accomodating your District with convenient access to federal Justice. The Senate have originated and are now discussing a Bill for the Judiciary Department. If the case of Kentucky should be overlooked there, it shall be properly urged on the attention of the House of Reps. It is a misfortune that the Western Country is not represented in the Senate. The speedy erection of Kentucky into a State is a desireable event in order to supply that defect as well as on other accounts.
The proceedings of Congress have been conducted hitherto with as much moderation but with less despatch than were to have been wished. The subjects of past discussion have been an Impost, a navigation act under the name of duties on tonnage, and the establishment of the Departments of Foreign affairs, War, and the Treasury. The first & second have passed into laws. The rate of duties brought forth a variety of opinions, and in a few instances, betrayed the influence of local interests. This happened most evidently in the ratio between the duty on rum & that on Molasses. A high duty on the former was a great object. A high duty on the latter which is consumed in substance as well as distilled to a great amount in the Eastern States met with persevering opposition from that quarter. The House of Reps. fixed the ratio at 12 & 6 Cents. [The other br]anch changed it to 8 and 2½. with a disallowanc[e] of the drawback on Country rum exported from the U. States. Af[ter se]veral experiments concluding with a conference, the ideas of the Senate were established. It appeared in the progress of the Bill imposing duties that the friends to the Constitution did not err in supposing it to be safe in allowing a majority to decide in such cases. The votes of the same State & same part of the Union were as much split as those of different parts; and in general the advocates for low duties were in greater proportion from the East than from the States most apprehensive of oppression from that quarter. The duties on tonnage ought to have an equal effect in suppressing Southern apprehensions. Foreign Vessels are to pay half a dollar only. This is less than would have suited the States of Maryland & Virginia, and was a sacrifice to the mistaken policy of S. Carolina and Georgia. In the passage of these bills the question was repeatedly agitated whether a higher tonnage &c should not be imposed on Nations not in Treaty than on those in Treaty. The bills passed the House of Reps. with such a discrimination agreed to on the last vote by a majority of upwards of 40 agst. 8 or 9. and as I conceive on the most obvious and solid grounds of national policy. The Senate viewed the subject in a different light and after mutual disagreements & a conference, reduced the H. of Reps. to the dilemma of giving up the discrimination or the Bill. One of the arguments used on the [par]t of the Senate during the conference, was that something more [effectu]al ought to be attempted for extorting a relaxation [in British] policy, and that a Comme. had been appointed by the Senate for the purpose of devising such a plan. I much doubt that it will come to nothing, and that room will be given for triumph to the prophets who have hitherto dissuaded that nation from regarding this as capable even under a United Government, of uniting its counsels on this subject. It is possible however that the thing make take a more favorable turn.
The Bills on the Ex: Depts. are before the Senate, having all passed the H. of Reps. They are formed on the old models, except the Treasury department, which in place of a Board substitutes a Secretary controlled by a Comptroller and other officers among whom the business is divided and who are not dependent on the head. As these officers are not during good behavior, it became a constitutional question, by whom they were to be removable. By some it was contended that they could only be removed by impeachment. This was thought inadmissible: by others that the power of removal was subject to legislative disposal; this was also disapproved by a majority—by others that the power of removal was attached to that of appointment; and therefore belonged [to] the President & Senate; to this it was said that the Senate could claim no Executive power not expressly given to it, that as they were a legislative branch they should be no farther blended in Exec[utive power] than was indispensable—that as they were [given] extensive Judicial power in [cases o]f impeachment, they [ought not] to be bound to give a previous & summary opinion on [questions that] might come before them in their Judicial capacity; that it would destroy the responsibility of the President, and by enabl[ing] the subordinate officers to entrench themselves behind a party [in] the Senate destroy the harmony & energy of the Executive [De]partment. The opinion which prevailed was that th[e Executive] power being generally vested in the President, and this not [being] particularly taken away, it remained to him, but without diminishing the power of removal by the two houses by way of impeachment.
The Bills for the collection of the duties &c. are now before the H. of Reps. They require great labour & time in the first formation & will probably go out full of inaccuracies. Time however will supply the proper corrections, and make the future work easy to our successors.
It was proposed in the beginning of the Session that the collection of revenue should be accelerated by adopting the rate of duties settled by Congs. in 1783. and by referring to the laws existing in the several States. It was concluded however by a majority that this could not well [be] done. The duties then settled were not only too low, but not [… proport]ioned to each other, and therefore likely to ope[rate unequally and the states] deprived of the power of defending themselves by colle[ction re]gulations of their own. Added to this, the State laws had been adapted to a different situation of things, were in many of the States [ex]ceedingly defective, and in some of the States no laws existed at all on the subject.
Inclosed is a copy of a proposition made on the [8th of June on] the subject of amendments. They are meant to exclude every thing that might endanger their passage thro’ Congress, or their ratification by ¾ of the States. They will be taken up as soon as the Revenue bills are passed with those for compleating the organization of the Government. With very sincere esteem & regard I am Dear Sir Yr Obedt. hble sert
Js. Madison Jr
 